Supreme Court of Florida
                                  ____________

                                  No. SC17-938
                                  ____________

                          BRANDY BAIN JENNINGS,
                                Appellant,

                                         vs.

                             STATE OF FLORIDA,
                                  Appellee.

                                 [January 29, 2018]



PER CURIAM.

      We have for review Brandy Bain Jennings’ appeal of the circuit court’s

order denying Jennings’ motion filed pursuant to Florida Rule of Criminal

Procedure 3.851. This Court has jurisdiction. See art. V, § 3(b)(1), Fla. Const.

      Jennings’ motion sought relief pursuant to the United States Supreme

Court’s decision in Hurst v. Florida, 136 S. Ct. 616 (2016), and our decision on

remand in Hurst v. State (Hurst), 202 So. 3d 40 (Fla. 2016), cert. denied, 137 S. Ct.
2161 (2017). This Court stayed Jennings’ appeal pending the disposition of

Hitchcock v. State, 226 So. 3d 216 (Fla. 2017), 138 S. Ct. 513 (2017). After this
Court decided Hitchcock, Jennings responded to this Court’s order to show cause

arguing why Hitchcock should not be dispositive in this case.

      After reviewing Jennings’ response to the order to show cause, as well as the

State’s arguments in reply, we conclude that Jennings is not entitled to relief. A

jury convicted Jennings of three counts of first-degree murder and recommended a

death sentence for each murder by a vote of ten to two. Jennings v. State, 718 So.
2d 144, 147 (Fla. 1998). Following the jury’s recommendations, the trial court

sentenced Jennings to death on all three counts of murder. Id. Jennings’ sentences

of death became final in 1999. Jennings v. Florida, 527 U.S. 1042 (1999). Thus,

Hurst does not apply retroactively to Jennings’ sentences of death. See Hitchcock,
226 So. 3d at 217. Accordingly, we affirm the denial of Jennings’ motion.

      The Court having carefully considered all arguments raised by Jennings, we

caution that any rehearing motion containing reargument will be stricken. It is so

ordered.

LABARGA, C.J., and QUINCE, POLSTON, and LAWSON, JJ., concur.
PARIENTE, J., concurs in result with an opinion.
LEWIS and CANADY, JJ., concur in result.

PARIENTE, J., concurring in result.

      I concur in result because I recognize that this Court’s opinion in Hitchcock

v. State, 226 So. 3d 216 (Fla. 2017), cert. denied, 138 S. Ct. 513 (2017), is now




                                        -2-
final. However, I continue to adhere to the views expressed in my dissenting

opinion in Hitchcock.

An Appeal from the Circuit Court in and for Collier County,
     Frederick Robert Hardt, Judge - Case No. 111995CF002284AXXXXX

Neal Dupree, Capital Collateral Regional Counsel, Bri Lacy, Staff Attorney, and
Paul Kalil, Assistant Capital Collateral Regional Counsel, Southern Region, Ft.
Lauderdale, Florida,

      for Appellant

Pamela Jo Bondi, Attorney General, Tallahassee, Florida, and Christina Z.
Pacheco, Assistant Attorney General, Tampa, Florida,

      for Appellee




                                       -3-